73 F.3d 373NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Robert C. DAVIS, M.D., Plaintiff-Appellant,v.NM BOARD OF MEDICAL EXAMINERS, Defendant-Appellee.
No. 95-2107.
United States Court of Appeals, Tenth Circuit.
Dec. 26, 1995.

Before TACHA, LOGAN and KELLY, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Plaintiff Robert Charles Davis appeals the dismissal of his civil rights complaint against the New Mexico Board of Medical Examiners.  Plaintiff was convicted of felonies for mail fraud and Medicare fraud in the State of Utah where he had practiced medicine;  he currently is serving a prison term.  Plaintiff was also licensed to practice medicine in New Mexico.  As a result of Utah's revocation of his license to practice medicine there and his conviction of a felony, pursuant to a New Mexico statute plaintiff was afforded a hearing after which his license to practice medicine in New Mexico was revoked.  This federal action seeks his reinstatement to practice medicine in New Mexico, alleging that the revocation subjected him to double jeopardy and an excessive fine in violation of the Fifth and Eighth (and presumably the Fourteenth) Amendments to the United States Constitution.  The district court denied relief, writing an opinion that correctly analyzes the facts and the law.  We AFFIRM for substantially the reasons stated in the district court's Memorandum Opinion and Order of May 15, 1995.


3
AFFIRMED.


4
The mandate shall issue forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470